IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


GERALD WATERS,                           :   No. 25 EAP 2017
                                         :
                   Appellant             :   Appeal from the Order of the
                                         :   Commonwealth Court dated June 1,
                                         :   2017 at No. 630 MD 2016
           v.                            :
                                         :
                                         :
DEPARTMENT OF CORRECTIONS,               :
SECRETARY JOHN WETZEL,                   :
                                         :
                   Appellee              :


                                    ORDER


PER CURIAM
     AND NOW, this 26th day of April, 2018, the Order of the Commonwealth Court is

hereby AFFIRMED.